Title: [Diary entry: 25 June 1781]
From: Washington, George
To: 

25th. A Letter from Genl. Heath of the 18th. holds up favourable Ideas of the disposition prevaling in the State of Massachusetts Bay to comply with every thing required of them. Joined the Army at its Encampment at Peekskill. Mrs. Washington set out at the same time towards Virginia but with an intention to Halt at Philadelphia if from information & circumstances it was not likely she should remain quietly at Mt. Vernon. A Letter from Count de Rochambeau informs me that he shall be with his first division at Newtown on the 28th. where he purposed to assemble his force & March in Brigades while the Duke de Lauzens Legion continues to move on his Left flank. Had an interview with Govr. Clinton, Lieut. Govr. Courtlandt, & Generals Schuyler & Tenbrook; in which I pressed the necessity of my recalling the Continental Regiments from Albany,

   

& the Posts above, & of the States hastening up their Levies for 3 Years & Nine months and agreed to order 600 Militia (part of the quota required of Massachusetts bay) from the Counties of Berkshire and Hampshire to March immediately to Albany which was accordingly done & Govr. Hancock advised of it. Genl. Stark was directed to repair to Saratoga & take command of the Troops on the Northern & western frontier and Genl. Clinton called upon in pointed terms to have the Continental Troops under his command in the most perfect readiness to join the Army. Recd. a Letter from the Minister of France advising me of the arrival of between 3 & 4000 Troops abt. the 4th. Inst. at Charles Town—that 2000 of them had debarked & that the rest were said to be destined for St. Augustine & New York—that George Town was evacuated & the Enemy in Charles town weak (not exceeding 450 Men before the reinforcement arrived—which latter must be a mistake, as the Ministers informant added, that Lord Rawden had got there after a precipitate retreat from a Post above and that the American parties were within 5 Miles of the Town. Lord Rawdens Troops alone amounted to more than the Number here mentioned). Having suggested to the Count de Rochambeau the advantages which might be derived to the common cause in general and the Southern States in particular, if by arming the Fantasque & bringing the 50 gun ship to Rhode Isld. (which then lay at Boston) the fleet of his most Christian Majesty at Newport could appear in Chesapeak bay. I received an answer from the French Admiral through the General that he was disposed to the measure provided he could obtain a loan of the French Guard (of 400 Men which were left at Newport & which were granted) and 4 pieces of heavy artillery at Brentons point which the Count could not spare but that the fleet could not be ready to Sail under 20 days from the date of his letter (the 21st.)—thus, uncertain, the matter stands.